By the Court :
Where a father conveyed real estate to his son át the price of $1,200, and took from the son his note for $200r *146payable to the father with interest, and for the remaining $1,000 took from the son a receipt in the following form, viz.:
“ October the 19th, 1859. Received of B. O. [the father] one thousand dollars for the use without interest received by me, D. O.” [the son.]
Held, that the amount mentioned in the receipt will not be considered an advancement from father to son, but simply a part of the consideration for the conveyance, payable to the father, but in the hands of the son to use without interest until the father sees proper to require its payment.
Judgment of the district court reversed, and that of the common pleas affirmed.